DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 

Reasons For Allowance

The cited references do not disclose assigning, by a scheduling device, a second tree ID to each of at least one process from the plurality of processes based on the identified content pattern, generating a set of clusters for the plurality of processes based on the second tree ID assigned to each of the at least one process, and executing each process within a cluster from the set of clusters based on execution of a single process within the cluster.


After a thorough search, and in light of the prior art of record, claims 1-20 are allowed.

The drawings filed 12/3/2019 have been accepted.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Relevance is provided in at least the Abstract of each cited document. 

Non-Patent Literature
Xiao, Wencong, et al., “Gandiva:  Introspective Cluster Scheduling for Deep Learning”, OSDI ‘18, Carlsbad, CA, October 8-10, 2018, pp. 595-610.
A cluster scheduling framework that utilizes domain-specific information to improve the training of dep learning models in a GPU cluster (page 595, Abstract); Deep learning may be supervised – with labels – or unsupervised – data only (page 596, 1st para of section 2 Background); Design goals of early feedback to jobs and cluster efficiency, with cluster level long-term fairness for future implementation (page 600, section entitled Goals); getNodes algorithm (page 601, top of page); Job execution control via suspend/resume and migrate commands (page 602, section 5.1 Scheduler); No assigning, by a scheduling device, a second tree ID to each of at least one process from the plurality of processes based on the identified content pattern, generating a set of clusters for the plurality of processes based on the second tree ID assigned to each of the at least one process, and executing each process within a cluster from the set of clusters based on execution of a single process within the cluster.  


Zhang, Ke, et al., “Automated IT System Failure Prediction:  A Deep Learning Approach”, BigData 2016, Washington, DC, USA, December 5-8, 2016, pp. 1291-1300.
Use of a recurrent neural network, LSTM, to deal with the rarity of data in the training process (page 1291, Abstract); Performance of pattern matching on system logs to arrive at log clusters (page 1291, Figure 1); Pattern recognition of system log text (page 1293, section B. Pattern Recognition and Figure 3); Use of a hierarchical tree structure denoted as a Log Cluster Tree (LCT) (page 1293, section entitled Log Clustering);  No assigning, by a scheduling device, a second tree ID to each of at least one process from the plurality of processes based on the identified content pattern, generating a set of clusters for the plurality of processes based on the second tree ID assigned to each of the at least one process, and executing each process within a cluster from the set of clusters based on execution of a single process within the cluster. 

“Deep Learning”, Wikipedia, downloaded from:  en.wikipedia.org/wiki/Deep_learning, June 2, 2022, pp. 1-26.
A subset of machine learning based upon artificial neural networks, having representative architectures including deep neural networks, recurrent neural networks and convolutional neural networks (page 1, first two paragraphs). 


US Patent Application Publications
Liu 	 				2019/0332422
Dynamic accelerator scheduling and regrouping for deep learning jobs in a computing cluster (Abstract); Utilizing the training set, the network of learner units can perform iterative processing stages in which data generated during a particular processing stage is determined from data generated during one or more previous processing stages (0057); Each node repeats an iterative training algorithm wherein the respective node loads training data, calculates gradients based on the global model, aggregates and updates the global model from the local model , and synchronizes a last computed model among all the nodes (0059); No assigning, by a scheduling device, a second tree ID to each of at least one process from the plurality of processes based on the identified content pattern, generating a set of clusters for the plurality of processes based on the second tree ID assigned to each of the at least one process, and executing each process within a cluster from the set of clusters based on execution of a single process within the cluster.

Blagodurov 	 				2020/0193268
LSTM RNN predictor and use of pattern aggregator/sorter (Fig. 2, 3); No assigning, by a scheduling device, a second tree ID to each of at least one process from the plurality of processes based on the identified content pattern, generating a set of clusters for the plurality of processes based on the second tree ID assigned to each of the at least one process, and executing each process within a cluster from the set of clusters based on execution of a single process within the cluster.



US Patents
Smola 					11,176,489
Use of deep machine learning model to determine optimal schedules (Abstract); Training of ML model and execution of code using one or more spanning trees (Fig. 13); Deep learning algorithms ad parallel training of ML models (Fig. 2 lines 53-66); No assigning, by a scheduling device, a second tree ID to each of at least one process from the plurality of processes based on the identified content pattern, generating a set of clusters for the plurality of processes based on the second tree ID assigned to each of the at least one process, and executing each process within a cluster from the set of clusters based on execution of a single process within the cluster.







Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Robert Stevens whose telephone number is (571) 272-4102.  The examiner can normally be reached on M-F 6:00 – 2:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571) 272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT STEVENS/Primary Examiner, Art Unit 2164                                                                                                                                                                                                        



June 2, 2022